Citation Nr: 0426612	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to December 1998.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran requested and was granted 
a Decision Review Officer hearing at the RO. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his October 2002 Notice of Disagreement the veteran 
claimed that his hearing loss had increased in severity since 
he was last examined by VA in October 2001; he requested 
another examination.  The allegation of increased disability 
is plausible, as hearing loss is a disability which tends to 
be progressive in nature, as nearly three years have passed 
since the veteran was last examined, and as the veteran is 
competent to observe that he may be getting harder of 
hearing.  It is also noteworthy that as this is an appeal 
from the initial rating assigned with the grant of service 
connection, "staged" ratings may be assigned for separate 
periods of time based on facts found.  A more contemporaneous 
VA examination is indicated.  

Accordingly, this matter is remanded for the following:

1.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of his bilateral hearing loss.  

2.  The RO should then re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


